DETAILED ACTION
Drawings
The drawings are objected to because Fig. 14B appears to have mislabeled the protrusion 1408 as “1406.”

    PNG
    media_image1.png
    385
    250
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of:
One editorial error in paragraph [0061].  Going forward with examination, the paragraph is interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0061]		Referring now to FIGS. 15A-15F, a further embodiment of a loading assembly is described. The loading assembly includes a loading base 1500, a base funnel or a first compression member 1600 and a loading funnel or a second compression member [[1400]] 1402 that may be similar to the compression members 302 or 1402 described above. The loading base 1500 may be generally similar to the loading base 404 with a few differences. For instance, the recess 418 of the loading base 404 is generally sized to receive the annulus section 206 of the valve 200 in a fully expanded condition. In contrast, the loading base 1500 includes a recess 1518 having a size smaller than the size of a fully expanded annulus section 206 of the heart valve 200. More particularly, the recess 1518 has an inner diameter d; smaller than the diameter of the fully expanded annulus section 206, such that the recess receives the annulus section of the valve 200 in an at least partially collapsed condition. In an example, the inner diameter d; may be about 50% of the diameter of the fully expanded annulus section 206. The recess 1518 of the loading base 1500 is configured to receive a substantial portion of the annulus section 206 of the valve 200. To accommodate the annulus section 206, the recess 1518 has a height h; almost corresponding to the height of the annulus section. In an example, the recess 1518 of the loading base 1500 may have a height sufficient to receive from about 70% to about 90% of the height of the annulus section 206. Thus, when the annulus section 206 of the valve 200 is received in the loading base 1500, the stent 202 is at least partially collapsed and, as described in detail below, the fabrics of the inner cuff 214 and the outer cuff 216 are folded inwardly into the stent 206.--

One editorial error in paragraph [0063].  Going forward with examination, the paragraph is interpreted to be:
--[0063] 	The base funnel 1600 may include a plurality of ridges 1606 as shown in FIGS. 15C, 16A. Ridges 1606 may be similar to the ridges 1408 described above, and are configured to urge the fabrics of the inner cuff 214 and the outer cuff 216 to fold radially inwardly into the interior of the stent 202. In another embodiment, illustrated in FIG. 16B, a base funnel 1700 may include a plurality of spring-like fingers 1706 that protrude inwardly from the tapered wall of the base funnel. The spring-like fingers 1706 are configured to urge the fabrics of the inner cuff 214 and the outer cuff 216 radially inwardly into the interior of the stent 202, between adjacent struts thereof, in a manner similar to that of the ridges 1606. However, if one or more struts of the stent 202 engage a spring-like finger 1706, the finger will yield to the strut and get pushed radially outwardly toward and into the tapered wall of the funnel 1700. As a result, damage to the stent 202 may be prevented or minimized.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  
Going forwards with examination, the claims are interpreted to be (Note that the reference numbers below in parentheses are for ease of understanding the claims, in reference to the application specification and drawings):
--1. 	A method for loading a prosthetic heart valve (200) into a delivery device (10), the method comprising:
at least partially collapsing an annulus section (206) of the prosthetic heart valve (200) by inserting the annulus section (206) through an orifice (1610);
positioning the at least partially collapsed annulus section (206) in a loading base (1500);
partially collapsing an aortic section (208) of the prosthetic heart valve (200) while the at least partially collapsed annulus section (206) is in the loading base (1500); and
loading the prosthetic heart valve (200) into the delivery device (10) by loading the partially collapsed aortic section (208) into the delivery device (10).--

--2. 	The method according to claim 1, further comprising further collapsing the partially collapsed aortic section (208) prior to loading the prosthetic heart valve (200) into the delivery device (10).--

--3. 	The method according to claim 1, wherein the step of at least partially collapsing the annulus section (206) of the prosthetic heart valve (200) includes positioning a first compression member (1600) having the orifice (1610) against the loading base (1500) and inserting the annulus section (206) the first compression member (1600) and through the orifice (1610) 

--4.	The method according to claim [[1]] 3, further comprising moving the first compression member (1600) away from the loading base (1500) after positioning the at least partially collapsed annulus section (206) in the loading base (1500).--

--5. 	The method according to claim [[1]] 3, wherein the step of further collapsing the aortic section (208) over the partially collapsed aortic section (208) so as to pass partially collapsed aortic section (208) 

--6. 	The method according to claim [[1]] 5, wherein the loading step includes loading the prosthetic heart valve (200) into the delivery device (10) through the second compression member (1402).--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy et al. (US 2014/033475 A1).  
Duffy teaches:
--1. 	A method for loading a prosthetic heart valve (560) into a delivery device 250 (comprising a tip 252, an inner shaft 254, a strut support 256, and an outer sheath 258), the method comprising (See figs. 40, 9, 12, 17, reproduced below):
at least partially collapsing an annulus section (564/264) of the prosthetic heart valve (560/260) by inserting the annulus section (564/264) through an orifice 214 (as seen at least in Figs. 9, 12);
positioning the at least partially collapsed annulus section (564/264) in a loading base 220 (as seen at least in fig. 17 after the partially collapsed annulus section 564/264 goes through the orifice 214);
partially collapsing an aortic section (562/262) of the prosthetic heart valve (560/260) while the at least partially collapsed annulus section (564/264) is in the loading base 220 (as the prosthetic heart valve 560/260 goes through the orifice 214); and
loading the prosthetic heart valve (560/260) into the delivery device (250) by loading the partially collapsed aortic section (562/262) into the delivery device 250 (Fig. 17; Par. 0077: “…tabs 566/266 of frame 562/262 [= the aortic section] can be positioned about strut support 256 and landing zone 257 of delivery device 250”).

    PNG
    media_image2.png
    323
    614
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    368
    721
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    368
    763
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    318
    648
    media_image5.png
    Greyscale

2. 	The method according to claim 1, further comprising further collapsing the partially collapsed aortic section (562/262) prior to loading the prosthetic heart valve (560/260) into the delivery device 250 (as the prosthetic heart valve 560/260 goes further through the orifice 214).

3. 	The method according to claim 1, wherein the step of at least partially collapsing the annulus section (564/264) of the prosthetic heart valve (560/260) includes positioning a first compression member (210) having the orifice (214) against the loading base (220) and inserting the annulus section (564/264) through the first compression member (210) and through the orifice 214 (as seen at least in fig. 12).

4.	The method according to claim 3, further comprising moving the first compression member (210) away from the loading base (220) after positioning the at least partially collapsed annulus section (564/264) in the loading base 220 (as seen at least in fig. 17).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that the above 112b rejections were overcome).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 5, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “wherein the step of further collapsing the aortic section includes positioning a second compression member against the loading base and over the partially collapsed aortic section so as to pass the partially collapsed aortic section through the second compression member.”
(Claim 6 is dependent on claim 5.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           June 19, 2022